Exhibit For Immediate Release China Sun Group High-Tech Co. Completes Share Exchange to Create 100% Ownership in DLX Subsidiary LIAONING PROVINCE, CHINA: June 5, 2008 China Sun Group High-Tech Co. (“China Sun Group”) (OTCBB:CSGH) announced today that the minority (30%) shareholders of its 70% owned subsidiary, Da Lian Xin Yang High-Tech Development Co., Ltd. (DLX), have exercised their options to purchase an additional 10,000,000 newly-issued shares of common stock of the China Sun Group, in exchange for their 30% equity interest in DLX.On May 30, 2008, theCompany and DLX's minority shareholders completed the transaction. As a result, DLX is now a wholly-owned subsidiary of the China Sun Group.According to the China Battery Association, DLX is the second largest cobalt series production capacity in the People's Republic of China. Bin Wang, Chief Executive Officer of the China Sun Group, said, “We are delighted that DLX is now a wholly-owned subsidiary of the China Sun Group.With projected revenue growth, a scalable production capacity and research and development expertise, we believe that DLX will continue to carve a leadership position in the global power supply components market.Based on our current and projected customer base and product lines, we anticipate that DLX will double its revenue in 2008 compared to 2007. We firmly believe that we now have a stronger platform to sustain our growth and expansion plans. Going forward, we are now able to add an additional 30% of DLX’s net income to our financial statements, which is an increase of 43% from our previous reports.” About China Sun Group China Sun Group High-Tech Co., ("China Sun Group") produces anode materials used in lithium ion batteries. Through its wholly-owned operating subsidiary, Da Lian Xin Yang High-Tech Development Co. Ltd ("DLX"), the Company primarily produces cobaltosic oxide and lithium cobalt oxide. According to the China Battery Industry Association, DLX has the second largest cobalt series production capacity in the People'sRepublic of China. Through its research and development division, DLX owns a proprietary series of nanometer technologies that supply state-of-the-art components for advanced lithium ion batteries.
